DAVIDSON, Commissioner.
This is an application to this court for the writ of habeas corpus, by which relator seeks his discharge from the penitentiary.
The record reflects various convictions of relator — some in Houston County, and others in Jefferson County.
The Jefferson County convictions show that relator was sentenced December 27, 1948, to a term of five years in the penitentiary in each of several cases. An order attempting to cumulate the last of these with another case was ineffectual for that purpose, and the sentence in each case *777ran concurrently. The record also affirmatively reflects that relator has not served the five-year sentence imposed by the Jefferson County convictions.
Relator is not now entitled, therefore, to his discharge from the penitentiary, and is not at this time entitled to attack the validity of the Houston -County convictions which were prior to the Jefferson County convictions and which do not affect the validity of the Jefferson County convictions. Ex parte Padgett, Tex.Cr.App., 230 S.W.2d 813.
At the expiration of the service of the Jefferson County term, if relator has not also served the term imposed by the Houston County convictions, his right to invoke the writ of habeas corpus will be available.
The application for the writ of habeas corpus is denied.
Opinion approved by the Court.